Case 1:20-cv-11788-LTS Document1 Filed 09/29/20 Page 1 of 7

O

pp EILED

 

tha = eae ATO: 5 |

Dept T, 7070
v1 hee US. Distr,

 

VS).

DISTRICT Of Mngt

 

Comminwe

Depart

Wok Messgdusets Atacre General , And t Ad

LH fo f (6 reckons

 

'D

 

afer gat.
mplacn t

 

 

(\)

Serre HA. Ade DO. (3: (277 an ting

 

this

amilarnt in nb 4o fl wil swt Lari

 

Filing 2

ne PL Depictimunt of lavecebions ard hee

 

( nia sealth

th of M<sad uses ‘ Db 5 damphin

 

Airtel, :

Pouweds $f lack oh of rohle a EG, G, oat

 

Lr _

Cag at Shitles Mefriim Pei Son FA Sate

 

[aucsu'}

LIES ~ zlredy Aled OF Dawe kia” Ei, LOT by

 

inmates

he Ted a ve
famed | yee OT. Mrtfael Fedastii) She

/

fg

 

Saseah

Sea Ldn. ‘ As ainsf fe Depart: paoct ok Coreudions,

 

C250 A

fjAG->— Cy = W2SS0. This a an LSéS a rarlof

 

 

 

 

these iv

—

 

mates were ther aut on Va Mehl, [sith
1 (1, A, TY req rach [mnrved ely (

 

[eet ren

: ~

 

®

Varies

 

Sarre.

 

Y.0. |

A A. Michaels J pnisorer Zt SALE Shirley Meal.
bax IH Sh ‘dey MA. OA4A=1I8 f

=)

 

6)

 

The 0

 

 

 

a 4

ia

a orweal = Ucssachusetts i In a Sovereign

pf He _tAd td Stat €S,

 

 

 

 
Mom
— CA108,

i i

6) Ft
(solve.
— Cour. }
went te

—a

t ~—

——

Hec}

=f Z
att
fl hea

a

cur er}

L la dtd

SS

7 —

ft ig; bd.

it
; Ay vele
. ps. WG}

fovole 7
li &

=e

+

|

c=

oS
ws

If

 

hs seubtec aa Ane ie
i at

Ned for te (MA
Wedhint yin Vt eee

th fn

Case 1:20-cv-11788-LTS ‘D 1 Filed 09/29/20 Page 2 of 7

Genbye ah

Depacheaal ot Locthins Sy Aen
Basin, me

Led —Halaing 2 r On. Adbobar ep Me me.

| — OL ohMns bey
oe pe ths —
thos. Arvedances eee 25 HA ae COU SOAS- a
ee aACLESS > Jour +o Ss atl th Lela Tralion,
olieca Js-20. Ok ti 5 +4 tiga this
tlyn's OO tba TA Court.
T) pra aot ek at MEL
Tc al fe ie Ade LE
n, All ph afb nite SKS tos
V1. out guest 1040S Ea al ( f, pe WALLS |
Pees ¢, LF hub

7 Anis tbh Y pyorde ob @ lence weand |

45 2 aaa a piped i ati
fl Ie OC Pice fr gS 7
ASL, += ste, an ro wet Sef Moy F deie, the

in futhaes The 4 ) i) Gy 01
\ $i

ee. on TA 5
Hive, and Art fot /ZO bi Lie - release.
VOC.) (S hy

ICE grt 00 ve = A Yj
bic dha cud ct Yn “apne,

Ae 0,C.) focsn ¢

  

at fpr ek a

Al 54
as
Land a takin,

 

    

  

 

Sy

PY AT

ides Sah Ft. gab =
Case 1:20-cv-11788-LTS we) Filed 09/29/20 Page 3 of 7

 

@ Th

vk Qpiate USE dinve Cr (0. U. N\ wihtah Ly

 

(Clog! ae

tl Lt the stite ak Massachusstle *, As Mente}

 

Health,

Ssorker. Dwalede Dutchoses LS Co Phin rth

 

epider

Hbrcushout! fae 1S OHS pect} 041 LIC Aopnill niévole fo

 

sécbisly and tert 4s any ober Menke! Leal th

 

 

Le te
oh wer
7K

oe |

CD. 78 Docs vind a vot [20 Aay Sd

 

pos: dee

parole. fo treet PTSD deyresscn, Arecty or

 

>.

Sa I coy

rtrie ) Oy é/| opher digaoses Monk Healthy

 

Se whi

tvould tai Aibsorder lee“ Gag dA beecent 2

 

LT

have. ten dlehke to opides shee fle ase

 

of dW

ity Velrs olf. Zhe bee On Met hcAorl Fy yagi

 

Logos. Luslce Orn the Chie. at Pautlece besa!

 

ole oun

 

{Hel

abe A hye wes QO\- 2002 tenth 2M tne

 

aieeaihaeet

Unes Al

07-2010, Tha thivel tie Duns on the SU SH

 

pre tracer

ze ts ra SprimeSiclh, MA. LOOT-POSG. Af tree

 

Aimbs LH

Now

(SAS forza 2 Bele ‘The pnetbaelonen in Lid

 

/

Le melen (

Dua Nah, Wie? ZT ués Lhvown /4] the hole. LV

 

Sutale l

ect elk ith No tlhebbcne at al/ toe up to Say.

 

Thad _1’3

A form we bortwt? [vn Pself.

 

Pat

we ty thi's Na Aaron Lo pas on fle oa

 

Clinic £

+ Clee. hte in Sringhiell MAT Weer 6 gn L&

 

MA, ¢

day Z- wide Sov ZA sobe-house te

ZINA MA)

 

optic n OT nytt

|

Lf These and I LZ wed ty fe UY Wwiy

 

 

 

preseciyh wn_they dol

eta

TL

a
I]

Ea Ny Hag Mass Hale dah : bead Carcelleh
fi! led to Droyiche- thesn A Uh A ph adess. So.
vot 2a, od the Suboxone at Lk cost ih darn
Case 1:20-cv-11788-LTS roeueeny Filed 09/29/20 Page 4 of 7

 

 

 

if ats.

pall he

Med, af ldn
@ Methe
pros af atl
| eg tment

Th48 e

Ks vel
_Znmetes

ere
eg

>
| pepe

=

yg es

 

Pho
HAO

emerii

— esd. back +t D7 olde ad Hunbires, 7 Wis

: Dry able ta. wr 1: ib ty # OK aor i.
was lah suboxone ,S0. on Eroud The : works fo
WA The Z LS. uh. SL gm Aas fy’s becore. dL ee

| wend My peal Hy oF. f ‘Le #2 LY Move ae hk ( M4, Br)
pyr ven ir 5. ae, Hed reCSorz 3. should, +

_ la? ava Idole. ‘L pa, ZL ary seated. OL Ue. a) fl i

of yn _'t ard Lan teed to Ne
2 bbe edule nn (PCSOWNTCES eile Ge

: Ge LOSi bye OWVESEL I Choir 1D) Te ep alcorat in
1).) with 4

bo Crull t we COL
£ AZ cho 2 inp rv saps ce

Duprénorph

sh, ditt treat 5p ave. eqeet dog

the. tt le] lors sto ‘Leak - cashiy A
drawal Sanpe.

Qree te

Buse. extracting )

AS COV Veto, Cory, pPlatgasy
sible aa als han lose,

sgryphine lf heve [42
ca flese Lut “t ade

abel opicke Clep * and (0s
Teddets. rebus ‘te 4
4 thot LL fg Ha Wuatted 7 = yest | ess
parla cals SU C4 |: loud an muscle a S_GUSE tr

ing dfoc weeks. <— coors. /Agerches ak

of He Man pain fu ay Wa on
pees nant 1 pole! [Bold dal dee Cd to. see

 

 

bah cod

cot!

He Blick bia ati
nsec ve bad a 0 G
‘thes f mn tes ell =a id Bi It , a Screg.
{Len [3 “serege Aor fle. hole , —Etysne ep

Puy bs Sidox
Retina tian ESE

Case 1:20-cv-11788-LTS ~S) Filed 09/29/20 Page 5 of 7

 

 

etal:

it ton lou freezing tha fomelen Lecddlichs Canteen

 

a ccaunrts|

fo Ab tic ious of Morky Zh INGLES

 

[+ ins

: ln yssi'ble Gr tho hadhabe da buy

mrt (Ses

 

te nece

iy

hes | |be Lbs of S06) Shen fee; toothycst at

 

 

tooth]

Dvd

 

a (seyebascy Fr rry ed (4 Wee QY yy] we

 

SS

OV tcreg

—— lose all hor alls lose nq ulsits Yhd héng

 

 

pth 3

hrachine ell Lov testias positive Ge & mtdathr

 

fect th

u the for Ite Zula (AG SALE

 

oA ’ Ord

ee

0 cing a hae ruwbep
: wrt of tee Seiya ! Or reckon ot Znatler pevson

 

/ sf tle lischpl recy achons tel

 

has Wav

y_$ériovs hoa lth hazards and cisks aswell, These

 

‘mate [

Lev

Udets Coyld contract HIV hep - (Herpes dandl por

 

our als

 

SEG 32S that CAM lat. devomaandlcel, bee bby’ ail mithoad '

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lf Lacs 4p He laps) sini Aleasly tiled and
Ovent cake + | 4 - -CV-laSS0) ther loa s Many ISSuCS
nighied aS a refi cia es asa the ho

Cot IR ANA icensibns Lg wat
Corks tle ({). 0.C) js s lle. ne
‘Oh ph 5 ty thee in eustdaly (O. Us.
G AtK0 7 Vince that atlects Ti: de A pie. vmcyand
violate: ithe a Nerd nent nt the OS - fonts LA ar.
Cervel ant urusve| | punisheneet ) Al Iso He ADA Aner! an-
Diseast Act and flices US tamales adit 'a_immedicte
alanser} Mu ah. ke! Gioy Te clad As 0gse th 5 inords ts

 

lve trenhed!

a |

naps ALE,

 

 

 

 
Case 1:20-cv-11788-LTS Documen Filed 09/29/20 Page 6 of 7

   

 

 

 

 

 

 

 

 

 

w

 

—! t

corr Noy]
al

| Seal 2000

LL am askin the oe .. fo ek ernerse om pt
_ permenant ah rule he Dac» ey, dager _
WHEL ey Aged, ncaa! Carve for HA Op cs 3 se ob sore
(0). Od) 2 iad pp leqse. help me mt_prerdt eam suf beri /
“bo Whale te Ani. posite, Vin On alas ted

/ Lt medel lead TO. oy death pas it hes & Oh ort ae
eh ip fait lal cide ged 3 trcdeert a]
- needed. GUA did b aver Z S/D4 0 OY bs ater aT pally
— Phe separa 4 7 Cd.92) fp ne ‘ Hc .
_ hed tal lly “Sei sted teak bof alts AT cate bate r

Its 4d late anol ZL a) up ot wel ial this me hedion.
: iL GN Aus fl Opies, Without th e fos ram. aes wil
_ velapsdl Asan nd ire: time ll | probealoe nok

SOL He

Ayia! fac telat, Ha Hk to Lichen

  

ly ey thy Qu. c, , oS ou! :
“aoprtcibled, ? ne nana . ft
oe Am
(at 10] IL, a
Ful

Saccad Ae Mhadlsy ;
Re SAF Con 4

 

 
Case 1:20-cv-11788-LTS Document 1 Filed 09/29/20 Page 7 of 7

 

 

IN CLeRIbE :
~ Sava Autthobag he . Depleabac fy AOZO)

 

le

 

( online

PT H, at Masccchsees After rey benceal , Zand

 

HA D

ha trterdt of Grvechons

 

lend. wuts

 

 

Hele’ ps Nervad A Michae t's LLL 2c

 

 

49 the clui | lawsu't ero cory lira dA Lam titi

 

L Nn vved A. Michall'S Lanett FEV INZ0OO ame

 

He r Zll Nevandatts thet T ewe Ci lled out peiIa ng

 

 

 

 

to thi's ctter, gad ocnyb Tr <tefed | ‘f my

 

Complaiat do thi cours ie L0OY% Aecaseles add

 

 

Leu (Vey “L mn iy the fACLess FLOL! oF getting sprig
Copies ok a2 [| tly pricerseck T have. Cle ed

 

to <énd wt to VN the delendants oh this

 

Wapyher, Craamien of 42. (MOONE LIS can. A

 

te pee, oe the prison G3 shes iho, |e

 

Cou walle _ “ bs! and ao to Hea bor

 

lout they wl! le copied “anol sent aut

 

Sman 25 possilok

 

Lf

 

 

 

WD
Sarhod! A. chael's
MICE S Lit/lay Weg

 

PO. Box (AX

 

 

 

Shily Mh OGG (Av

 
